 LEE MILLER CO. and LEMLAR MANUFACTURING CO527Consequently, for the reasons stated in my dissentingopinion in W. C. Hamilton and Sons, 104 NLRB 627, I woulddismiss the petition.LEE MILLER CO. and LEMLAR MANUFACTURING CO.andINDEPENDENT UNION OF METAL WORKERS, Peti-tioner. Case No. 21-RC-3081. July 30, 1953DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a hearing was held before Jerome A.Reiner, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed. iPursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this casetoa three-member panel[Members Houston,Styles, andPeterson I.Upon the entire record in this case, the Board finds:1.Lemlar Manufacturing Co., herein individually calledLemlar,manufactures and sells metal louvers,awnings, andjalousies;andLeeMiller Co., herein individually calledMiller, sells and installs products made by Lemlar and othermanufacturers. Between March 1, 1952, and February 28, 1953,thegoods destined for out-of-State shipment sold by Millerand Lemlar were valued at over $47,000 and$39,000,respec-tively.As found in paragraph numbered 4,infra,these com-panies together are a single employer within the meaning of theAct, but whether considered together or individually, we findthey are engaged in commercewithinthe meaningof the Act,and we shall therefore assert jurisdiction herein. 22.The labor organizations involved claim to representcertain employees of the Employer.'3.A question affecting commerce exists concerning therepresentation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.4.ThePetitionerseeks a singleunit of both Miller'sinstallation employees and Lemlar's factory employees atITheIntervenors,Sheet Metal Workers International Association,Local UnionsNos. 108,371,and 548, AFL,moved to dismiss the petition on the ground that the unit sought isinappropriate.For the reasons setforthin paragraphnumbered 4, infra, themotion isdenied.2Stanislaus Implement and HardwareCo., 91 NLRB 618.9The Intervenors refused to stipulate that the Petitioner is a labor organization within themeaningof the Act.We find that the Petitioner's purpose is to organize and admit to member-ship the Employer's employees for collective bargaining concerning conditions of employ-ment,and that it is therefore a labor organization within the meaningof the Act. Thomas L.Green& Company, Inc , 103 NLRB 1023.106 NLRB No. 83. 528DECISIONSOF NATIONAL LABOR RELATIONS BOARDtheCompanies' Gardena, California, plant. The Intervenorscontend that only separate units are appropriate. The Em-ployer expressed no opinion regarding the appropriatenessof the unit sought.Both Companies are individual proprietorships owned byLeeMiller.They have one office, common office staff, andone comptroller to run the office and attend to administrativeand financial matters. Although separate books and payrollsaremaintained, both Companies have the same reportingnumber for withholding and social-security tax returns, andone health plan covers their employees. Their superintendentsshare desk space in the same room. The Miller employeesusually work at the installation site where they get their toolsand material from the Lemlar plant on a Lemlar truck. How-ever, they sometimes come to the plant to select tools, waitfor assignments,and, occasionally, to pick up their paychecks,and infrequently while at the plant they may be required toload the truck. Although it appears that there is no employeeinterchangebetween the Companies, and that their laborforces work under separate immediate supervision, Lee Millerapparentlysetsboth their labor relations policies.Inview of the identity of ownership, control, and laborrelationsdirection of the Companies, and their functionalrelationship and physical integration, we find that Miller andLemlar are a single employer within the meaning of Section 2(2) of the Act,4 and that the employees of both Companies maybe in a single bargaining unit .5For the last 2 years, Intervenor Locals 371 and 108 repre-sented Miller and Lemlar employees6 in separate units, underseparate contracts. We therefore find that, particularly becauseof the separate bargaining histories, the employees soughtmay also be in separate bargaining units.?We shall therefore direct elections in the following votinggroups at the Employer's Gardena, California, plant, excludingall office employees,.engineers,guards, and supervisors asdefined in the Act: (1) All installation employees of Lee MillerCo.; (2) all factory employees of Lemlar Manufacturing Co.Ifamajority of the employees in both voting groups selectthePetitioner, they will be deemed to have indicated theirdesire to be a single bargaining unit, which the Board in suchcircumstances finds appropriate for the purposes of collectivebargaining, and the Regional Director conducting the electionsis instructed to issue a certification of representatives to thePetitioner with respect to such unit. Ifamajority of employees4 Maloney- Chambers Lumber Co., 104 NLRB 5035 Asociacion Cooperativa Lafayette, 94 NLRB 911.6From the record it is not clear which Local represented Miller and which representedLemlar. It appears, however, that Sheet Metal Workers International Association latelytransferred Local 371's jurisdiction over some of the Employer's employees to Local 548.7See footnote 5, supra. J.C. HIRSCHMAN COMPANY, INC.529in each group select the Intervenors," or if a majority of theemployees in one group select the Petitioner and a majorityof the employees in the other group select the Intervenors, orifa majority of the employees in only one of the groups selecta labor organization, the employees in each group whichselects a labor organization will be deemed to have indicatedtheir desire to be a separate bargaining unit, which the Boardin such circumstances finds appropriate for the purposes ofcollective bargaining, and the Regional Director conductingthe elections is instructed to issue a certification of repre-sentatives to the labor organization or organizations selectedby the employees in the voting group or groups. If a majorityof the employees in either or both voting groups do not selecta labor organization, the Regional Director conducting theelections is instructed to issue a certification of results ofelection with respect to such group or groups.[Text of Direction of Elections omitted from publication.]"As the Intervenors did not indicate how they wish to appear on the ballot, and as therecord is not clear regarding which group each Local seeks, we shall place the IntervenorLocals jointly on the ballots for both groups. Upon prompt request, the Regional Directoris authorized to change the designations of the Intervenors on the ballots.J.C.HIRSCHMAN COMPANY, INC.'andINTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA, LOCAL 193,AFL, Petitioner. Case No. 35-RC-911. July 30, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert Volger,hearing officer. The hearing officer's rulingsmade at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston, Styles, and Peter-son].Upon the entire record in this case, the Board finds:1.The Employer isengaged incommerce within the mean-ing of the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.The Employer and the Intervenor, Local 169, TextileWorkers Union of America, CIO, moved to dismiss the petitionon the grounds that: (1) The unit sought is inappropriate; (2)their contract which extends to September 13, 1952, and is1 The Employer's name appears as amended at the hearing.106 NLRB No. 82.